STOCK PURCHASE AGREEMENT

 

THIS AGREEMENT is made and entered on December 13, 2013 by and between Hajime
Abe whose address is 1-1-36, Nishiawasi, Higashiyodogawa-ku, Osaka-shi, Osaka
533-0031, Japan, ("Seller") and TOSHOAN HOLDINGS, INC., a Delaware corporation
whose address is 1-1-36, Nishiawasi, Higashiyodogawa-ku, Osaka-shi, Osaka
533-0031, Japan ("Purchaser");

 

WHEREAS, the Seller is the record owner and holder of the issued and outstanding
shares of the capital stock of TOA FISHERY CO., LTD. ("Corporation"), a Japan
corporation, which Corporation has issued capital stock of 20 shares of no par
value common stock; and

 

WHEREAS, the Purchaser desires to purchase from Seller and the Seller desires to
sell to Purchaser 20 shares of common stock of the Corporation for an aggregate
purchase price of 1,000,000 JPY, upon the terms and subject to the conditions
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and in order to consummate the purchase and the
sale of the Corporation's Stock aforementioned, it is hereby agreed as follows:

 

1.  PURCHASE AND SALE. Subject to the terms and conditions hereinafter set
forth, at the closing of the transaction contemplated hereby, the Seller shall
sell, convey, transfer, and deliver to the Purchaser certificates representing
the Corporation's Stock, and the Purchaser shall purchase from the Seller the
Corporation's Stock in consideration of the purchase price set forth in this
Agreement. The certificates representing the Corporation's Stock shall be duly
endorsed for transfer or accompanied by appropriate stock transfer powers duly
executed in blank, in either case with signatures guaranteed in the customary
fashion, and shall have all the necessary documentary transfer tax stamps
affixed thereto at the expense of the Seller. The closing of the transactions
contemplated by this Agreement ("Closing") shall be held at Osaka, Japan, on
December 13, 2013, or such other place, date and time as the parties hereto may
otherwise agree.

 

2.  AMOUNT AND PAYMENT OF PURCHASE PRICE. The total consideration and method of
payment thereof are fully set out in Exhibit "A" attached hereto and made a part
hereof.

 

3.EFFECTIVE DATE. The effective date of this Agreement shall be December 13,
2013.

 

4.  REPRESENTATIONS AND WARRANTIES OF SELLER. Seller hereby warrants and
represents:

 

(a) Organization and Standing. Corporation is a corporation duly organized,
validly existing and in good standing under the laws of Delaware and has the
corporate power and authority to carry on its business as it is now being
conducted.

 

(b) Restrictions on Stock.

i.  The Seller is not a party to any agreement, written or oral, creating rights
in respect to the Corporation's Stock in any third person or relating to the
voting of the Corporation's Stock.

 

ii.    Seller is the lawful owner of the Stock, free and clear of all security
interests, liens, encumbrances, equities and other charges.

 

iii.     There are no existing warrants, options, stock purchase agreements,
redemption agreements, restrictions of any nature, calls or rights to subscribe
of any character relating to the stock, nor are there any securities convertible
into such stock.

 

5.   REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER. Seller and
Purchaser hereby represent and warrant that there has been no act or omission by
Seller, Purchaser or the Corporation which would give rise to any valid claim
against any of the parties hereto for a brokerage commission, finder's fee, or
other like payment in connection with the transactions contemplated hereby.

 

6.GENERAL PROVISIONS

 

(a)                  Entire Agreement. This Agreement (including the exhibits
hereto and any written amendments hereof executed by the parties) constitutes
the entire Agreement and supersedes all prior agreements and understandings,
oral and written, between the parties hereto with respect to the subject matter
hereof.

 

(b)Sections and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

(c)                  Governing Law. This agreement and all transactions
contemplated hereby, shall be governed by, construed and enforced in accordance
with the laws of Japan. The parties herein waive trial by jury and agree to
submit to the personal jurisdiction and venue of a court of subject matter
jurisdiction located in Tokyo, Japan. In the event that litigation results from
or arises out of this Agreement or the performance thereof, the parties agree to
reimburse the prevailing party's reasonable attorney's fees, court costs, and
all other expenses, whether or not taxable by the court as costs, in addition to
any other relief to which the prevailing party may be entitled.

 

IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto on the date first above written.

 

 

 

 

Signed, sealed and delivered in the presence of:

 

 

Seller: HAJIME ABE

 

[image_013.gif]

By: Hajjime Abe

 

 

 

 

 

 

Purchaser: TOSHOAN HOLDINGS, INC.

 

[image_014.gif]

 By: Hajime Abe



President and Director

 

 

 

EXHIBIT "A" AMOUNT AND PAYMENT OF PURCHASE PRICE

 

(a) Consideration. As total consideration for the purchase and sale of 20 shares
of the Corporation's Stock, pursuant to this Agreement, the Purchaser shall pay
to the Seller the sum of 1,000,000 JPY (¥1,000,000), such total consideration to
be referred to in this Agreement as the "Purchase Price".

 

(b) Payment. The Purchase Price shall be paid as follows:

 

i.  The sum of 1,000,000 JPY (¥1,000,000) to be delivered to Seller upon the
execution of this Agreement.

 

ii.The sum of 1,000,000 JPY (¥1,000,000) to be delivered to Seller at Closing.

